DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 4/7/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found the title of the invention to not be descriptive, as will be discussed below. Accordingly, this action has been made FINAL.	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-20 are allowed.
The primary reason for the allowance of claims 1, 11, and 20 is the inclusion of limitation(s) “determining, based at least on a semantic role of the second word included in the first item description, a semantic role for the first word included in the search phrase, the semantic role of the second word comprising an attribute of the first item; and generating, based at least on the semantic role of first word included in the search phrase, an analytics result associated with the search phrase, the analytics result identifying the first item having a first attribute as being associated with a larger quantity of purchases than the first item having a second attribute”, which is not found in the prior art of record. The closest possible prior art in this case is XU et al (US 2017/0132318 A1), which teaches storing one or more first terms and associated one or more second terms, receiving a first search phrase, determining a target first term of the one or more first terms, the target first term associated with the first search phrase, providing a second term associated with the target first term as a candidate term, and when a candidate term is selected by a user, determining the candidate term as a second search phrase, and providing a search result associated with the second search phrase.
Claims 2-10 and 12-19 depend from claims 1 and 11 and are allowable for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 4/7/2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161